PELL, Circuit Judge,
dissenting.
With this decision of this court, Big Brother — or perhaps in this case, Big Sister — has encroached, in my opinion, farther *1034than the Congress intended or authorized into the domain of private enterprise, or what remains of that concept, not for the purpose of assuring clean or safe, or even enjoyable, working conditions on an equality of sex basis, nor for the purpose of guaranteeing fair, adequate or equal compensation, but' simply to respond to the emotional complaint of one disgruntled employee who purported to claim, without any support in the record, that she represented the thinking of a class of employees. I therefore respectfully dissent.
The majority opinion categorizes the clothing women are required to wear at work as uniforms but refers to that which men must wear as customary business attire. These characterizations ignore the fact of life that men’s customary business attire has never really advanced beyond the status of being a uniform. True there have been variations from time to time probably mainly attributable to the desire of the clothiers to stay in business — there have been wide and narrow lapels, cuffed and cuffless trousers, different colored shirts which are ordinarily substantially covered by jackets, some splashes of color in neckties, a choice of four-in-hands or bowties, non-vested and vested suits,1 a choice of belted or beltless or suspender-supported trousers, ankle-length or over-the-calf hosiery, pleated and non-pleated trousers, three button or two button jackets and even occasionally in daring moments a pleated-back jacket. In the most innovative soaring from the nest of uniformity that I can recall in recent decades someone introduced the so-called leisure suit which upon any fair analysis itself resembles a uniform. Men, of course, do have a choice of materials and colors in their suit, or sport jacket and slacks outfits, but I am not aware that lurid colors would qualify as “customary business attire,” any more than would one of the bizarre assemblages worn by a modern rock singer.
On the other hand, women have had a wide range of non-uniformity, of recent vintage being the slit skirt and a few years earlier the mini which often barely qualified as a skirt. High boots have alternated with spike heels and sandals. The dresses, or blouses and skirts which are not covered by outer jackets as in the situation of men, are multi-colored and multi-patterned. Women frequently now wear slacks, an accoutrement in previous years regarded as being the exclusive province of the male.
In sum, customary business attire for the men employees of Taiman seems to me to confine these employees in a uniform to the same extent as the Taiman dress code does for women, in each case in reality not so much for the purpose of requiring a uniform but for the purpose of achieving a uniformity of business-like attire. One only has to observe people on the way to business jobs on the sidewalks of Chicago to be aware of the essential uniformity of male garb and the lack of that uniformity among women.
I recognize that the favorite putting-down remark that is resorted to when anyone is so bold as to delineate actual factual differences between men and women — in this case, the clothing that they customarily wear — is to accuse the person of indulging in stereotyping. If what I have written about the difference of clothing styles between the sexes be stereotyping, I will borrow an oft-quoted phrase from one of our forebears who, I believe, would be aghast at the extent of omnipresent governmental intrusion in our daily affairs, and simply say, “Make the most of it.”
The plaintiff argues that the defendant’s career ensemble requirement for female employees without an identical requirement for male employees violates § 703(a) of the Act which provides that is shall be an unlawful employment practice for an employer:
*1035(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions or privileges of employment, because of such individual’s race, color, religion, sex, or national origin; or
(2) to limit, segregate, or classify his employees in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee, because of such individual’s race, color, religion, sex, or national origin.
42 U.S.C. § 2000e-2(a).
I agree with the district court that this is a case of first impression. The question here, it seems to me, is whether an employer violates Title VII by enforcing a dress code which is applicable to both mep and women but which is only on the surface restrictive as to women. After a thorough analysis of the case law relevant to this issue, the district court concluded that the defendant’s dress code did not prevent employment opportunities and thus did not violate Title VII.
The majority opinion makes much of the fact that the district court focused on “employment opportunities” and not on “conditions of employment.” It is true that the Congress put these two aspects into two separate statutory subparagraphs but I regard this out-of-any-abundance-of-caution separation as creating a distinction without a real difference. If what Taiman required of its women employees did not limit them in a way which tended to deprive them of employment opportunities or otherwise adversely affect their status as an employee, I cannot conceive that there was discrimination as to conditions of their employment. The difference, if it exists, is purely seman-tical.
There really being no fundamental difference in impact, insofar as the present factual context is concerned, I regard it as unimportant that some judicial opinions have addressed the broader and all-encompassing “employment opportunities” and its accompanying prohibition against an adverse effect on status as an employee. The cases do make it clear that “regulations promulgated by employers which require male employees to conform to different grooming and dress standards than female employees is not sex discrimination within the meaning of Title VII.” Fountain v. Safeway Stores, Inc., 555 F.2d 753, 755 (9th Cir. 1977). Accord Barker v. Taft Broadcasting Co., 549 F.2d 400, 401 (6th Cir. 1977); Earwood v. Continental Southeastern Lines, Inc., 539 F.2d 1349, 1351 (4th Cir. 1976); Longo v. Carlisle DeCoppet & Co., 537 F.2d 685 (2d Cir. 1976); Knott v. Missouri Pac. Ry. Co., 527 F.2d 1249, 1252 (8th Cir. 1975); Willingham v. Macon Telegraph Publishing Co., 507 F.2d 1084, 1092 (5th Cir. 1975) (en banc); Dodge v. Giant Food, Inc., 160 U.S.App.D.C. 9, 13, 488 F.2d 1333, 1337 (1973).
In many of the cases the courts have not distinguished between § 703(a)(1) and § 703(a)(2). The plaintiffs have claimed a violation of § 703(a) and the courts have merely discussed whether the conduct constitutes sex discrimination within the meaning of § 703(a). Thus in Fountain, the litigation involved a discharge of the plaintiff for failure to wear a tie during working hours. Female employees did not have to wear ties. The employer had in the past amended its dress code to some extent in response to complaints from employees, but it refused to eliminate its necktie requirement. The court, without reference to a specific subsection of § 703, held that this dress code did not constitute sex discrimination under Title VII. In response to an allegation that the company responded to male and female complaints in a discriminatory manner (apparently accommodating females more readily than males), the court stated that the company’s reactions to different protests merely indicated an effort to maintain dress and grooming regulations that are not overly burdensome to its employees yet still serve to extend an image to its customers which it believed was beneficial to its business. “This power to amend regulations for one sex independent of any *1036action with respect to the regulations for the other sex flows directly from the employer’s power to promulgate separate regulations in the first place.” Id. at 756.
In Barker v. Taft Broadcasting Co., 549 F.2d 400 (6th Cir. 1977), the plaintiff was discharged because of his hair length pursuant to a grooming code which mandated shorter hair length for men than for women. Indeed, the women’s code apparently did not restrict length at all, but limited only the manner in which their hair could be styled. The court concluded that the complaint, which apparently did not specify a subsection of § 703, did not state a claim. Although the majority opinion does not mention a specific subsection of § 703, the dissent by Judge McCree says that the majority opinion was based on § 703(a)(1). The dissent, however, does not then articulate any difference between the two subsections. The majority’s reasoning was that: “Employer grooming codes requiring different hair lengths for men and women bear such a negligible relation to the purposes of Title VII that we cannot conclude they were a target of the Act.” Id. at 401.
In Knott v. Missouri Pacific Railroad Co., 527 F.2d 1249 (8th Cir. 1975), the plaintiffs were discharged for not complying with the employer’s hair length regulation which applied only to male employees. The employer had no similar regulation restricting the hair length or hair style of female employees. The court quoted both subsections of § 703(a) but did not discuss them separately. In reviewing the little legislative history that exists, it stated that “the legislative history accompanying passage of the 1972 amendments makes clear, however, that the primary thrust of the provision was to discard outmoded sex stereotypes posing distinct employment disadvantages for one sex.” Id. at 1251. The court summarized the case law as concluding that the Act “was never intended to interfere in the promulgation and enforcement of personal appearance regulations by private employers.” Id. at 1251-52. In reaching its holding that “minor differences in personal appearance regulations that reflect customary modes of grooming do not constitute sex discrimination within the meaning of [§ 703(a)],” it stated that “[w]here, as here, such policies are reasonable and are imposed in an evenhanded manner on all employees, slight differences in the appearance requirements for males and females have only a negligible effect on employment opportunities.” Id.
Other courts, however, without particular recognition that they were focusing on either subsection did refer to the “employment opportunity” theory. In Dodge, for example, different hair-length requirements for male and female employees were held valid under Title VII on the theory that Title VII was not “intended to invalidate grooming regulations which have no significant effect upon the employment opportunities afforded one sex in favor of the other.” 160 U.S.App.D.C. at 13, 488 F.2d at 1337.
Similarly, in Willingham the Fifth Circuit, sitting en banc, upheld an employer’s sex-differentiated hair length regulation and adopted the view that sex discrimination on the basis of something other than immutable characteristics or the exercise of constitutionally or statutorily protected rights does not inhibit employment opportunity in violation of Title VII. 507 F.2d at 1191-92. The Fourth Circuit followed this reasoning in Earwood to uphold a similar hair-length regulation. The majority in Earwood specifically distinguished between discrimination based on factors of personal preference (e. g. hair length or mode of dress) and discrimination based on either immutable sex characteristics or constitutionally protected activities such as marriage or child rearing. 539 F.2d at 1351.2
Even if we extended the scope of Title VII beyond the exercise of fundamental rights or one’s possession of certain immutable characteristics as urged in the dissent *1037in Earwood, I think we should go no farther than to adopt an equitable analysis, and one which appears to me to reflect Congressional intent more accurately, and makes cognizable under § 703(a) discrimination based on any factor which substantially burdens employment opportunities or enjoyment for . the employees of one sex. This approach follows from and is consistent with this court’s broad view of Title VII expressed in Sprogis v. United Air Lines, 444 F.2d 1194, 1198 (7th Cir. 1971), that “Section 703(a)(1) subjects to scrutiny .and eliminates such irrational impediments to job opportunities and enjoyment which have plagued women in the past.” (Emphasis added.)
It appears to me in the interest of accomplishing the Congressional objective rather than engaging in semantical hairsplitting as to the differences between employment opportunities and employment conditions that any issues presented under § 703(a) could be better analyzed from the point of view of whether the claimed discrimination inhibits one sex more than the other in the enjoyment of their jobs.. In the present case this would require a determination of whether the on-the-surface sex-differentiated dress standards substantially burden female employees’ enjoyment of their jobs more than that of male employees. In essence it appears clear to me in this case that both groups are required to conform to a status of wearing customary business attire.3
Looking once more at what Talman’s female dress code specifically involves, it is clear that it is not strait-jacketing but does offer substantial variety, all of which nevertheless is designed to create a businesslike rather than a fashion fair atmosphere. The variety permits slacks or one of three different skirts to be combined with either a jacket, tunic, or vest. With this tow-piece outfit the woman may wear a variety of other clothing substantially of her own choosing, including blouses, sweaters, scarves, hosiery, and shoes. She also may wear any combination of her choosing each day. The variety of apparel available to female employees within the career ensemble regulations militates against finding a substantial burden on enjoyment of their jobs vis-a-vis male employees. Accordingly, a decision affirming the district court would not render all sex-differentiated dress codes impervious to Title VII scrutiny. We do not here have a case presenting a policy which requires females to wear only a specific uniform with less individual discretion to choose accompanying items of clothing, and which gives males broad discretion in choosing their work attire. When such a case is presented it will then be appropriate to determine whether the policy would burden females in the enjoyment of their jobs sufficiently to violate Title VII.
A second factor in the present case is that the career ensembles women are required to wear are not unattractive in style, inferior in quality, ill-fitting, or uncomfortable such that they would cause embarrassment or be considered demeaning.4 A female employee wearing a career ensemble would not appear less well-dressed than a male employee dressed according to the regulations applicable to him. As I stated at the outset of this dissent the dress standards applied to both men and women result in ordinary business attire although the rules are semantically different. This difference in form, although not in substance, is not sufficient to constitute a substantial burden for females in the enjoyment of their jobs. Again, we would have a quite different case if, for example, the female employees of a savings and loan association were required to wear dehumanizing or uncomfortable clothing, or drab unstylish outfits, or any other attire which by the acceptable female dress norms of the time would be considered as embarrassing or demeaning to the wearer while male employees were only *1038required to wear conventional business suits. Indeed, it is again to be noted that the Taiman policy does not require distinctively female attire such as skirts only, slacks being permitted.
A further factor contributing to my conclusion that the dress code in this case did not substantially burden female employees more than male employees in the enjoyment of their jobs is that there has been no particular oblatration, if indeed any complaint at all, by female employees about the dress code, and in fact, the response has for years been positively favorable. The lack of complaint and generally positive response by female employees to the career ensemble program may well be due to the process by which the career ensemble is selected. A Career Ensemble Committee consists of six women employees chosen to provide a cross-section as to age, clothing size, job functions, and level in the corporate hierarchy. This committee selects the style, color, and supplier of the career ensemble. All female employees can make comments and suggestions to the committee which reviews them and recommends changes.
Finally, I regard the emphasis in the majority opinion on the fact that the women have to pay income tax on the first outfit provided to them without cost as nit-picking. When the men buy their business wear apparel they pay the full price without any tax deduction, the amount being far more substantial than the income tax based on the cost of the clothing received by the women. Womdh, of course, have to keep their ensembles in repair and cleaned. So do the men. Any replacements must be paid for by the women. Likewise the men must pay for the clothing they wear.
Opponents of the Equal Rights amendment have argued that its adoption would be followed by extreme applications bordering on the ridiculous where no meaningful discrimination exists. The result reached by the majority opinion in the application of the statute I can only regard as adding strength to that argument.

. Men are so unfortunately locked in to these narrow style changes that now they frequently are unable to purchase a tropical weight suit without a restrictive vest which is a ludicrous third piece in a summer which marks perhaps the end of a synonymity between air conditioning and coolness.


. The cases to which I have referred all involve discrimination complaints by male employees. I do not conceive that either the plaintiff or the majority opinion takes the position that there should be a difference of standard dependent upon the sex of the complainant.


. The dress code in the present case does not restrict employment possibilities for women. No jobs or promotions are barred to women because of it. Moreover, the plaintiff does not claim that the dress code is a mere pretext intended to limit employment for women.


. See the discussion hereinafter on how the employees themselves select the style of the ensembles.